Citation Nr: 0116780	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  98-11 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to an increased evaluation for 
costochondritis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from October 1996 to 
October 1997.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  


REMAND

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

The veteran seeks service connection for a back disability 
and an increased evaluation for costochondritis, currently 
evaluated as 10 percent disabling under Diagnostic Code 5021.  
The disease under diagnostic code 5021 is to be rated on 
limitation of motion of affected parts, as arthritis, 
degenerative. 38 C.F.R. § 4.71a, Diagnostic Code 5021 (2000).  

The veteran testified before a hearing officer at the RO in 
October 1998.  At that time, she indicated that she injured 
her back in service and was treated with muscle relaxants.  
She stated that she was seeing a Dr. H. at a VA hospital for 
her back complaints and that she was to undergo physical 
therapy.  Records concerning treatment of the veteran for 
back complaints have not been associated with the claims 
file.  VA treatment records are considered to be 
constructively of record, and may be relevant to the instant 
claim, the RO should obtain complete and current VA treatment 
records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In addition, the record shows that the veteran was treated in 
service in 1997 for back pain on two occasions.  On VA 
examination in December 1997, she complained of pain.  The 
examiner noted mild tenderness in the upper right 
interscapular region.  Range of motion was noted to be 
normal; however, motion in degrees was not given.  The 
diagnosis was, history of back injury in service.  

The veteran also stated that she had breathing problems with 
her costochondritis, as well as chest pain and dizziness.  
She stated that she was told by her VA doctor that she would 
try to place her in a program at a private facility for chest 
pain.  In April 1999, the veteran informed the RO that she 
was scheduled to see a specialist in June 1999.  It does not 
appear from the record that attempts were made to secure 
records of this treatment.  

The veteran's representative has argued that the veteran's 
claim should be remanded to the RO.  It is stated that the RO 
should consider a more appropriate Diagnostic Code for the 
service-connected costochondritis, including DC 5297 and DC 
5319.  It has also been argued that VA records of treatment 
for the veteran's back disability including physical therapy 
records have not been secured.  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following development:



1.  The RO should comply with the notice 
and duty to assist provisions of the 
Veterans Claims Assistance of Act of 
2000.  In this regard, the RO should 
secure all VA treatment records for the 
veteran from 1997 to date.  In addition, 
the RO must contact the veteran and 
request the names, addresses and dates of 
treatment of any examiner, both VA and 
private, who has treated her for either 
of the disabilities at issue here.  After 
securing the necessary releases, the RO 
should request copies of any previously 
unobtained medical records for 
association with the claims folder.  If 
the RO is unable to obtain any identified 
records, the RO must identify to the 
veteran which records were unobtainable, 
describe to the veteran the efforts which 
were made in an attempt to secure the 
records, and the RO must describe any 
further action to be taken by VA with 
respect to the claim.  Copies of all 
correspondence to the veteran must be 
sent to the veteran's representative.  

2.  After the above-mentioned records 
have been obtained, the veteran should be 
afforded special VA examinations by the 
appropriate specialists, to determine the 
current severity of the service-connected 
costochondritis, and to evaluate her back 
complaints. The claims file must be 
provided to and reviewed by the examiners 
in conjunction with the examinations, and 
the examiners must state on the 
examination reports that such review has 
been accomplished.  Such tests as the 
examiners deem necessary should be 
performed.  All ranges of motion must be 
given in degrees.  The claims folder must 
be made available to, and reviewed by, 
the examining physicians prior to the 
examinations so that pertinent aspects of 
the veteran's medical history may be 
reviewed.  The examiners should comment 
upon the effects of the veteran's service 
connected disability on ordinary activity 
and on how the disability impairs her 
functionally.  The examiner should also 
render the following opinions for the 
record:  

a.  As to the back complaints, the 
examiners must express an opinion as to 
the etiology of any disability found, to 
include whether it is at least as likely 
as not that any such disability found is 
related to the veteran's service.  
Complete rationale for any opinions given 
or conclusions drawn must be given.  

b.  As to the service-connected 
costochondritis, the examiner should 
indicate whether there is any functional 
loss due to pain.  The examiner should 
also state whether costochondritis 
consists of muscle injury and, if so, 
identify the muscles affected.  The RO 
should provide the examiner with the 
criteria of Diagnostic Code 5319, and any 
other potentially applicable Code, and 
ask that the examiner state whether the 
disability is more analogous to a 
respiratory system impairment or 
impairment of a Muscle Group, and if so 
is the impairment slight, moderate, 
moderately severe or severe.   If there 
is no functional impairment the examiner 
should so state.  

The veteran must be informed of the 
potential consequences of her failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

3.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2000); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  Then, the RO should readjudicate the 
issues on appeal.  On the increased 
evaluation issue, all potentially 
applicable Diagnostic Codes must be 
considered.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.


By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals




	Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


